IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,535-01


                EX PARTE CHRISTIAN ALBERTO MARTINEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20110D01837-210-1 IN THE 210TH DISTRICT COURT
                            FROM EL PASO COUNTY


         Per curiam.

                                              ORDER

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life without parole possibility. The El Paso Court of Appeals affirmed the

conviction and sentence. Martinez v. State, No. 08-14-00130-CR (Tex. App.—El Paso del. Aug. 24,

2016).

         Applicant raises claims of ineffective assistance of counsel in his habeas application.

Applicant says that, before trial in this case, there was a competency trial held before a jury. See TEX .

CODE CRIM . PROC. art. 46B.051. He complains that competency-trial counsel prejudiced his
                                                                                                        -2-

competency case by telling the jury that Applicant would seek a not guilty verdict by reason of

insanity if the competency-trial jury found him to be competent, and he complains that counsel failed

to object to numerous pieces of hearsay evidence at the competency trial. Applicant also complains

that appellate counsel failed to raise these ineffective assistance of competency-trial counsel claims

on direct appeal, although appellate counsel raised other claims of ineffective assistance. Applicant

has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668

(1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999).

        There is no response from either competency-trial or appellate counsel in the record provided

to this Court, and there are no findings from the trial court. In these circumstances, additional facts

are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the

trial court is the appropriate forum for findings of fact.

        The trial court shall order competency-trial and appellate counsel to respond to Applicant’s

claims of ineffective assistance by explaining counsels’ representation of Applicant, including

applicable strategy and tactical decisions. To obtain the responses, the trial court may use any means

set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE

CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law regarding the claims raised

in the habeas application. The trial court may also make any other findings of fact and conclusions

of law it deems relevant and appropriate to the disposition of Applicant’s claims.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
                                                                                                  -3-

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: August 22, 2018
Do not publish